Exhibit 10.4

SECOND AMENDMENT
TO THE
PMA CAPITAL CORPORATION PENSION PLAN
(As Amended and Restated Effective January 1, 1999)
 
 
WHEREAS, PMA Capital Corporation (the “Company”) maintains the PMA Capital
Corporation Pension Plan (the “Plan”) for the benefit of certain of its eligible
employees, and the eligible employees of certain participating affiliates; and
 
WHEREAS, the Plan was most recently amended and restated effective January 1,
1999 and has since been modified by the First Amendment thereto effective
January 1, 2003; and
 
WHEREAS, the Company wishes to amend the Plan to (i) close the Plan to new
participants, and (ii) freeze all benefit accruals thereunder, with both changes
to be effective December 31, 2005; and
 
WHEREAS, in conjunction with such amendment to the Plan, the Company has
determined that the PMA Capital Corporation Retirement Savings Plan (the
“Retirement Savings Plan”) and the PMA Capital Corporation Retirement Savings
Excess Plan (the “Retirement Savings Excess Plan”) shall be amended to provide
that, in lieu of future benefit accruals under the Plan, eligible employees
shall be entitled to receive non-matching, age-based employer contributions
under the Retirement Savings Plan and, if eligible, additional retirement
credits under the Retirement Savings Excess Plan; and
 
WHEREAS, under Sections 9.1 and 15.4 of the Plan, the Company has reserved the
right to amend the Plan with respect to all Participating Companies at any time,
subject to certain inapplicable limitations;
 
NOW, THEREFORE, effective December 31, 2005 (or such other dates as may be
expressly provided herein), the Company hereby amends the Plan as follows:
 
1. Effective January 1, 2006, Sections 1.55, 1.56 and 1.57 are renumbered as
1.95, 1.96 and 1.97 respectively, and amended to read as follows:
 
“1.95 Trust shall mean the trust established and maintained pursuant to this
Plan for the purpose of providing benefits hereunder.
 
1.96 Trust Agreement shall mean the document executed by the Trustee and the
Plan Sponsor fixing the rights, duties and liabilities of each with respect to
holding and administering the Trust. The terms of the Trust Agreement shall be
deemed incorporated herein as part of this Plan.
 
1.97 Trustee shall mean any individual(s) or corporate Fiduciary appointed by
the Board by its President or any duly appointed successors, functioning in that
capacity in accordance with the Trust Agreement.”
 

--------------------------------------------------------------------------------


All Section numbers from 1.58 through the end of Article I (and all applicable
cross-references) are renumbered as necessary.
 
2. Section 7.4 is amended effective March 28, 2005 to read as follows:
 
“7.4 Cash-Out. Except as otherwise provided in Section 4.6(b)(i) with respect to
assets to be transferred from this Plan to the PMA Foundation Pension Plan, if
at the time of a Participant’s retirement or Separation from Service, the
Present Value of his or her vested Accrued Benefit does not exceed $1,000, and
if such Participant is entitled to an immediate or deferred Benefit hereunder,
the Administrator shall direct that the Participant be paid the Present Value of
such Accrued Benefit in a lump sum without his or her consent provided that such
payment shall be made no later than the close of the second Plan Year following
the Plan Year in which his or her retirement or Separation from Service
occurred. If the Present Value of a Participant’s vested Accrued Benefit is
zero, the Participant shall be deemed to have received a distribution of such
vested Accrued Benefit.
 
(a) Resumption of Employment. If following such distribution the Participant
resumes employment covered under this Plan, then except as otherwise provided in
Section 7.4(b), below, the Participant shall not have any right to have his or
her prior years of Benefit and Vesting Service attributable to that distribution
reinstated.
 
(b) Restoration. If a Participant receives a distribution pursuant to this
Section 7.4 before the close of the second Plan Year following the Plan Year in
which his or her retirement or Separation from Service occurred and the
Participant resumes covered employment under the Plan, he or she shall have the
right to restore his or her Accrued Benefit (including all optional forms of
Benefit and subsidies relating to such Benefit) to the extent forfeited upon the
repayment to the Plan of the full amount of the distribution plus interest,
compounded annually from the date of distribution at the rate of interest
determined for purposes of Code Section 411(c)(2)(C). Such repayment must be
made before the earlier of (i) five years after the first date on which the
Participant is subsequently reemployed by the Employer or (ii) the date the
Participant incurs five consecutive One-Year Service Breaks or a Break in
Service of five consecutive years (as applicable) following the date of
distribution. If a Participant is deemed to receive a distribution pursuant to
this Section 7.4, and the Participant resumes employment covered under this Plan
before the date the Participant incurs five consecutive One-Year Service Breaks
or a Break in Service of five consecutive years (as applicable), upon the
reemployment of such Participant, the Employer-provided Accrued Benefit will be
restored to the amount of such Accrued Benefit on the date of the deemed
distribution. Notwithstanding the foregoing, if, prior to January 1, 2002, a
Participant receives a distribution under Section 7.4 later than the close of
the second Plan Year following the Plan Year in which his or her retirement or
Separation from Service occurred and later resumes covered employment under the
Plan, no repayment of the amount of his or her distribution shall be permitted
and his or her Benefit and Vesting Service earned prior to such retirement or
Separation from Service shall not be disregarded in any subsequent determination
of his or her Accrued Benefit under the Plan, but his or her Accrued Benefit
shall be offset by an amount which is the Present Value of the distribution
received.
 
2

--------------------------------------------------------------------------------


(c) Spousal Consent. Following a Participant’s Benefit commencement date, a
partial or total cash-out of the Present Value of the Qualified Joint and
Survivor Annuity or the preretirement survivor annuity shall not be made even if
such value, as determined in the same manner as prescribed above, does not
exceed $1,000 unless the cash-out is consented to in writing by the Participant
and the Participant’s Spouse, if any, or where the Participant has died, by the
surviving Spouse.”
 
3. Section 7.6 is amended effective March 28, 2005 to read as follows:
 
“7.6 Consent to Distributions. If the Present Value of a Participant’s vested
Accrued Benefit exceeds $1,000, or there are remaining payments to be made with
respect to a particular distribution option that previously commenced, and the
Accrued Benefit is immediately distributable, the Participant and the
Participant’s Spouse (or where either the Participant or the Spouse has died,
the survivor) must consent to any distribution of such Accrued Benefit in other
than the normal form of Benefit. The consent of the Participant and the
Participant’s Spouse shall be obtained in writing within the 90-day period
ending on the Annuity Starting Date. The Employer shall notify the Participant
and the Participant’s Spouse of the right to defer any distribution until the
Participant’s Accrued Benefit is no longer immediately distributable. Such
notification shall include a general description of the material features, and
an explanation of relative values, of the optional forms of Benefit available
under the Plan in a manner that would satisfy the notice requirements of Section
417(a)(3) of the Code, and shall be provided no less than 30 days and no more
than 90 days prior to the Annuity Starting Date. Notwithstanding the foregoing,
only the Participant need consent to the commencement of a distribution in the
form of a Qualified Joint and Survivor Annuity while the Accrued Benefit is
immediately distributable. Neither the consent of the Participant nor the
Participant’s Spouse shall be required to the extent that a distribution is
required to satisfy Section 401(a)(9) or 415 of the Code.
 
(a) For purposes of this Section 7.6, Present Value shall be determined in
accordance with Section 7.5 hereof.
 
(b) An Accrued Benefit is immediately distributable if any part of the Accrued
Benefit could be distributed to the Participant (or surviving Spouse) before the
Participant attains (or would have attained if not deceased) the later of Normal
Retirement Age or age 62.”
 
3

--------------------------------------------------------------------------------


4. Section 9.1(c) of the Plan is deleted in its entirety effective October 1,
2005, and Subsection 9.1(d) is renumbered as 9.1(c).
 
5. A new Article XVI is added to the Plan to read as follows:
 
“ARTICLE XVI - FREEZING OF THE PLAN
 
16.1 Freezing of the Plan. The Plan shall be frozen effective December 31, 2005
(the “Freeze Date”). Pursuant to the freezing of the Plan:
 
(a) No Eligible Employee shall become a Participant nor resume active
participation in the Plan after the Freeze Date;
 
(b) Each Participant’s Accrued Benefit shall be deemed to be frozen as of the
Freeze Date, and the amount of such Accrued Benefit shall be unaffected by any
Service performed or Compensation paid after the Freeze Date, or in any changes
in Covered Compensation after the Freeze Date; and
 
(c) Following the Freeze Date, each Participant shall continue to be credited
with Vesting Service in accordance with Article II of the Plan.
 
Any provision of the Plan that would otherwise provide for either (1) the
commencement or resumption of Plan participation, or (2) the continuing accrual
of benefits, after the Freeze Date (including, without limitation, Sections 1.1,
1.17, 1.18, 1.67, 1.100, 1.101, 2.3, 2.4, 2.5, 3.2, 3.3, 5.1, and 5.3) is hereby
superseded to the extent that it would so provide.”
 
 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 24th day of October, 2005.
 
 
Attest:
PMA CAPITAL CORPORATION
[SEAL]
     
/s/ Robert L. Pratter
/s/ William E. Hitselberger                          
Robert L. Pratter, Secretary
William E. Hitselberger, Executive Vice President and Chief Financial Officer

 
4

--------------------------------------------------------------------------------
